Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-26-2005

Sujono v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1037




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Sujono v. Atty Gen USA" (2005). 2005 Decisions. Paper 782.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/782


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                  NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT


                      No. 04-1037


                   DANIEL SUJONO

                                          Petitioner

                           v.

   ATTORNEY GENERAL OF THE UNITED STATES;
BUREAU OF CITIZENSHIP AND IMMIGRATION SERVICES




        On Petition for Review of an Order of the
             Board of Immigration Appeals
                (Board No. A 79 326 585)




       Submitted Under Third Circuit LAR 34.1(a)
                     on 11/15/04

    Before: ROTH , SMITH, and WEIS, Circuit Judges.

                 (Filed: July 26, 2005)




                       OPINION
ROTH, Circuit Judge:

       Daniel Sujono arrived in the United States on or about October 15, 2002 as a non-

immigrant B-2 visitor with authorization to remain in the United States until January 13,

2001. The former Immigration and Naturalization Service (INS) served Sujono with a

Notice to Appear on August 20, 2000, charging that he had remained in the United States

beyond the date authorized by his visa. Appearing with counsel, Sujono admitted the

charges and conceded that he was subject to removal, whereupon he requested asylum,

withholding of removal and relief under the Convention Against Torture (CAT). His

requests were based on allegations of past and potential religious persecution in

Indonesia. Following an administrative removal hearing, the Immigration Judge (IJ)

denied Sujono any relief. The Board of Immigration Appeals (BIA) affirmed the

Immigration Judge’s decision without opinion. Sujono filed a petition for review of that

decision.

       At the time of his arrival in the United States, Sujono was married, but his wife

remained behind in Indonesia. Sujono is ethnic Chinese and Javanese and was raised as a

Muslim. Sujono claims he converted to Christianity in 1993, after experiencing several

spiritual visions. He met his future wife shortly thereafter, and she converted to

Christianity prior to their marriage. They lived in a largely Muslim town in Borneo and

frequently held Christian Fellowship at their home. Sujono testified that his neighbors

routinely disturbed these meetings. Out of fear that he and his wife could face greater



                                             2
persecution, they moved to Jakarta and became involved in a Pentecostal Christian

church. Approximately two years later, Sujono applied for a visa and passport and left for

the United States without informing his wife. Since arriving in the United States, Sujono

continues to correspond with his wife by telephone and mail.

       We have jurisdiction pursuant to § 242(a) of the Immigration and Nationality Act

(“INA), 8 U.S.C. § 1252(a) to review timely filed petitions for review of final orders of

the BIA. We have plenary review of a challenge to affirmance without opinion (AWO).

Dia v. Ashcroft, 353 F.3d 228, 238 (3d Cir. 2003) (en banc). When the BIA affirms the

decision of the IJ without opinion, we review the IJ’s decision as the final agency

detemination. Id. at 245. As to the denial of asylum based on an adverse credibility

determination, we inquire whether the IJ’s determination “was appropriately based on

inconsistent statements, contradictory evidences and inherently improbable testimony . . .

in view of the background evidence on country conditions.” Id. at 249. To reverse a

rejection of a claim for asylum or withholding of removal, we must conclude that “no

reasonable fact finder could make the finding on the administrative record.” Id.

       Sujono’s contention that the AWO issued by the BIA violated his right to due

process under the Fourteenth Amendment fails under our decision in Dia. In Dia, we

held that “the streamlining of regulations [including AWO’s] do not violate the Due

Process Clause of the Constitution.” Id. at 238. Consistent with this holding, we hereby

reject Sujono’s due process claim.



                                             3
       As for the denial of the claims for asylum and withholding of removal, under the

current statutory regime, Sujono has the burden of supporting his claim through credible

testimony at all stages of the proceedings. See 8 C.F.R. § 208.13(a). The IJ must weigh

the testimony for credibility comprising the heart of the applicant’s case. See id.

Consequently, a finding that the applicant is not credible will result in a failure to present

“sufficient” evidence to support the applicant’s burden of proof. See Gao v. Ashcroft,

299 F.3d 266, 272 (3d Cir. 2002).

       Here, the IJ’s conclusion that Sujono was not credible was supported by substantial

evidence on two critical issues of his case. First, Sujono did not provide adequate

documentation establishing his Chinese ethnicity, one of the major points of controversy

in his case. Furthermore, his testimony contradicted the evidence presented at his hearing

regarding this issue, leading to questions about his credibility.

       Second, the IJ’s conclusion that Sujono’s claim of religious persecution “contained

omissions and inconsistent statements” was supported by substantial evidence.

Specifically, the IJ found that Sujono’s statements regarding his conversion from Islam to

Christianity, and his willingness to keep his Muslim name after converting to Christianity,

severely hindered his credibility. The IJ noted that, while these inconsistencies standing

alone were not dispositive of an adverse credibility determination, “the numerous

discrepancies, omissions, and ambiguities in [Sujono’s] story weaken his overall claim.”

       Moreover, the BIA has strictly limited the confines of religious or political



                                              4
“persecution” to “serious threats to life or freedom or the infliction of significant harm on

the applicant, as a means of punishment for holding a characteristic that the persecutor

seeks to overcome.” See Matter of Acosta, 19 I. & N. Dec. 211, 233 (BIA 1985),

modified on other grounds, Matter of Mogharrabi, 19 I. & N. Dec. 439, 446 (BIA 1987).

In this case, Sujono has failed to demonstrate such persecution. Sujono claims only that

he was taunted and “beat up” as a child because of his religious beliefs, but that such

harassment subsided by the time he was an adult. Furthermore, the facts supporting

Sujono’s more recent allegations of religious persecution do not meet the requisite

standard set forth by the BIA. Sujono claims that his Christian Fellowship meetings were

often interrupted by dissenting neighbors, but he only cites one instance of minor

vandalism to support his argument. Such name calling does not meet the requisite

standard of “persecution.”

       Furthermore, the IJ did not err in dismissing Sujono’s argument that he would face

persecution if forced to return to his native Indonesia. Sujono’s assertions regarding such

fears are unsupported by any evidence in the record.

       For the foregoing reasons, Sujono’s petition for review is denied by the Court.




                                              5